t c memo united_states tax_court david muresan scientific research foundation petitioner v commissioner of internal revenue respondent docket no 11943-14x filed date david muresan an officer for petitioner mark a weiner for respondent memorandum opinion ashford judge the internal_revenue_service irs or respondent determined that petitioner is not exempt from federal_income_tax under sec_501 because it is not an organization described in sec_501 petitioner 1unless otherwise indicated all section references are to the internal continued challenged that determination by timely filing a petition for declaratory_judgment with the court pursuant to sec_7428 the parties filed with the court the entire administrative record and submitted this case for decision without trial in accordance with rule b and see also rule for purposes of this proceeding the facts and representations contained in the administrative record are accepted as true see rule b and are incorporated herein by this reference petitioner bears the burden of proving that the irs’ determination is incorrect see rule a 94_tc_284 background at the time the petition was filed petitioner’s principal_place_of_business was in washington i david muresan and petitioner petitioner is a nonprofit corporation organized in the state of washington on date petitioner was incorporated by david muresan and at all relevant times he was petitioner’s sole officer and director continued revenue code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure mr muresan emigrated to the united_states from romania in he claims to be a self-employed long-term caregiver and home builder as well as a commercial truck driver in the past he has worked as an electrician and a computer technician in seattle washington as a custodian in a california high school and while in romania as a self-employed electronics repairman a high school teacher a design engineer and a mechanic in a steam locomotive factory mr muresan also holds himself out as a prolific inventor who has obtained patents in romania for two of his inventions in electric motors and patents in the united_states for four of his inventions in computer electronics lighting computer hardware and digital pictures he claims he has another eight ideas to be patented for example in this regard he has developed various theories regarding the role of body temperature in human health and physiology he believes that human cells are at greater risk when their temperature decreases and that dissipation of body heat is a key cause of many illnesses and therefore he has developed a way of insulating the human body so that the body’s immune system will cure diseases however he has been unsuccessful in convincing medical professionals of his views and marketing his ideas and inventions to established companies consequently he incorporated petitioner as in part a vehicle for promoting and marketing his ideas and inventions petitioner’s bylaw sec_2 provide in pertinent part article ii non-profit operation the purpose for which the dmmd foundation is formed is exclusively for scientific research and other similar nonprofit purposes as contemplated by sec_501 of the internal_revenue_code_of_1986 article iii purposes and mission purpose the dmmd foundation is dedicated to invent develop prototypes software development and scholarship grants mission the mission of david muresan scientific- research foundation dmmd foundation is foundation’s mission part a technology side about patent new ideas this includes david muresan’s ideas and other people ideas specific david muresan will instruct prospective inventor how to apply for a patent build prototypes of existing inventions david muresan will use the corporation facility and his technology skill to transform ideas in products david will build his car engine without pollution which recently was rejected by german company volkswagen and ford company david will build his new idea about a bicycle and more once the prototypes will work we will not use anymore foundation money 2there are two versions of petitioner’s bylaws in the administrative record one apparently earlier version submitted to the irs incorrectly identifies inter alia petitioner as sakai foundation with offices in ann arbor michigan and states that membership meetings shall be held to coincide with sakai conferences and that the bylaws are subject_to interpretation under michigan law the other apparently later version does not include any references to sakai expose his achievements to public that will include a museum in his foundation facility where david muresan will be presented his and other inventions and prototypes built so far part b software side about develop software this includes the new software ideas to meet the new exigencies in digital pictures the base will be david muresan invention about digital pictures smoothing part c human health side about explanation of human health problems this will use david muresan ideas about human health to find the mechanism of illnesses and to have a scientific explanation new approach for cure of illnesses this will use the conclusions of the above analysis to propose a practical solution to cure illnesses the observation made by david muresan so far is enough to proof his ideas beyond a reasonable doubt specific application of health ideas these new ideas will be used in different health problems such as autism cancer ms brain development infertility impotence depression pains aging and so on grants for research of this new idea to cure illnesses based on the immune system enhancement foundation will give grants to student in health nurses and doctors to collect information from science books and observations to enrich and expand the scientific idea to let the immune system to fight infection the results may change deep the actual practice of bypassing the immune system by medication only article iv qualification and application_for membership membership in dmmd any academic and research organizations and commercial organizations and institutions with programs and missions consistent with the purposes of dmmd as set forth in articles ii and iii and may include colleges and universities research_and_development centers membership organizations and other nonprofit_organizations provided that applications for membership must show that the organization has goals and purposes consistent with the goals and purposes of the dmmd foundation a specific contract will be made with any organization wanting to work with dmmd foundation all errors in original ii administrative proceedings a petitioner’s application_for exemption on date petitioner submitted to the irs form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code which mr muresan signed in the form_1023 petitioner classified itself as a private_foundation an organization engaging in economic development a medical_research_organization operated in conjunction with a hospital and an organization providing scholarships fellowships educational loans or other educational grants to individuals including grants for travel study or other similar purposes petitioner included with the form_1023 a statement of its mission and a narrative description of its activities collectively petitioner’s application the statement of petitioner’s mission was nearly identical to the mission statement set forth in petitioner’s bylaws and the narrative description further explained the mission including describing several of mr muresan’s inventions and outlining the past present and planned activities of mr muresan to attempt to advance petitioner’s mission petitioner also responded in the affirmative to the following question in the form do you or will you publish own or have rights in music literature tapes artwork choreography scientific discoveries or other intellectual_property as a result of petitioner’s answer to that question petitioner was required to but did not however explain its answer or d escribe who owns or will own any copyrights patents or trademarks whether fees are or will be charged how the fees are determined and how any items are or will be produced distributed and marketed despite the fact that petitioner’s bylaws provide that petitioner’s board_of directors shall consist of no less than three but not more than five members in the form_1023 the only officer director trustee employee or independent_contractor petitioner listed was mr muresan he was listed as its ceo with total annual actual or estimated compensation of dollar_figure petitioner also indicated that it had adopted a conflict of interest policy but it did not as required by the form_1023 provide a copy of the policy and explain how the policy has been adopted such as by resolution of your governing board in the form_1023 petitioner listed d epreciable and depletable assets of dollar_figure and o ther liabilities of dollar_figure but it did not as required by the form_1023 attach an itemized list of these assets and liabilities b the irs’ first request for additional information in a letter to petitioner dated date the irs requested additional information regarding petitioner’s application the irs requested that petitioner do the following by date amend its articles of incorporation to include certain terms and submit a copy thereof as properly filed with and approved by the state of washington submit copies of mr muresan’s résumé and its compensation agreement with him correct the financial data on the form_1023 including providing an itemized list of the depreciable and depletable assets totaling dollar_figure submit copies of its bylaws and its conflict of interest policy submit a more detailed description of its activities including a description of its economic development program and the research projects in which it was or would be engaged together with copies of any publications showing reports of its research activities and describe who owned or would own or retain control of any copyrights patents trademarks processes or formulas the irs also questioned petitioner’s classification as a private_foundation and as a medical_research_organization operated in conjunction with a hospital and recommended that petitioner modify its board_of directors to place control in the hands of unrelated individuals selected from the community it would serve the irs received a response from mr muresan dated date that attempted to address only petitioner’s classification as a medical_research_organization the response stated in pertinent part a promise in writing to a donor in consideration of making a contribution that such contribution will be spent within the prescribed time constitute a commitment i david muresan the founder of david muresan scientific-research foundation promise to any donor of funds for this foundation that the money received will be spent in the time frame the donor will require if no such requirement will be expressed by donor the funds will be spent as necessary for the exclusive purpose set in the foundation mission newly created medical organization - a newly created organization is required to submit to the commissioner details plans showing its proposed initial medical_research program the plan may include i architectural drawing for the construction of buildings ii facilities used for medical_research and iii plans to assembly professional staff i david muresan scientific - research foundation has two main parts technology and human health care none of these activities requires special buildings the technology aspect require a mechanical and electrical shop with proper tools that is accommodated by a regular house with a shop proper remodeled the human health care requires a regular house because the whole i idea of health expressed in the foundation mission consists in enhancing the human body immune system to fight diseases ii the houses of this foundation are shown below their addresses are s crestview dr camano island wa s crestview dr camano island wa s crestview dr camano island wa iii the stuff will be selected for medical_research and administration only and will consist of a doctor a nurse and a caregiver david muresan will be the director responsible for all the foundation mission and after this irs exempt approval will conduct interviews for all other positions all errors in original the response included an architectural drawing of the first floor of the south crestview drive property and several photos apparently of the outside and parts of the inside of that property c the irs’ second request for additional information in a letter to petitioner dated date the irs acknowledged mr muresan’s response dated date and requested the same additional information it had requested in its date letter the irs requested that petitioner provide the information by date the irs received a response to its date letter from petitioner dated date stating in pertinent part i ask you if the requested material are some public documents or are my own created documents if they are my created documents i ask you to provide me samples i do not have any other documents than non-for profit registration and the charity registration i am alone working for my foundation and i do not have any money to consult a lawyer i cannot ask for donations until i will have the tax exempt status i do not have anybody working for me at this moment what i have is just my foundation mission and my scientific mind my main house is presently scheduled for sale in foreclosure and i filed with the court and on may 8th i will have hearing in the federal district_court if you’ll give me the status as exempt c3 i may show to judge and to postponed the sale of my house all errors in original d the irs’ third request for additional information in a letter to petitioner dated date the irs stated in pertinent part our previous letter of date asked you to send us additional information about your application_for tax-exempt status under sec_501 or sec_521 of the internal_revenue_code we also contacted or attempted to contact you or your designated representative by telephone to inquire about the requested information we are unable to make a final_determination on your exempt status without the additional information therefore we have placed your case in suspense if you intend to submit the additional information please send it to us if we receive the requested information on or before date we will reactivate your case after the above date we will close your case and you will be required to submit a new application package and new user_fee payment to pursue tax-exempt status the irs received a response to its date letter from petitioner dated date although the response included a copy of petitioner’s bylaws a copy of mr muresan’s resume and copies of seven of mr muresan’s patents the response largely rehashed statements from petitioner’s application regarding its activities and funding sources the response also included a one- sentence compensation agreement stating that mr muresan will be paid up to dollar_figure per month after the first money raised and will be conditioned by the activity performance however the response stated on the one hand that mr muresan would remain the only member of its board_of directors until it was better funded but on the other hand that its compensated personnel would not be allowed to vote on their own compensation the response also stated that mr muresan had a profitable business as ‘dmmd’ with a different ubi number and that mr 3the response also references amended articles of incorporation but the copy of the response that is in the administrative record does not actually contain the referenced amended articles muresan will use that business for any activity which does not fit into foundation non for profit activity the response further stated that all patents presently are in mr muresan’s and his son’s names and that if any of the patent s will be marketed that activity will be a profitable activity and will not continue as foundation activity e the irs’ fourth request for additional information in a letter to petitioner dated date the irs again requested that petitioner provide additional information the irs requested that petitioner provide the following by date a copy of its compensation agreement with mr muresan corrected financial data and an explanation as to how its research activities were carried on to benefit the public in its letter the irs also continued to question petitioner’s classification as a medical_research_organization operated in conjunction with a hospital and requested that petitioner provide certain documents and information regarding that classification finally in its letter the irs advised that b ased upon the available statement of facts we conclude that you are most likely not described in sec_501 of the code and that you are also not described in either sec_509 or sec_509 of the code and set forth a number of reasons for its preliminary conclusion the irs received a response to its date letter from petitioner dated date in this response petitioner asserted that a ll the foundation activity will be in the public interest as scientific research all income of the foundation will be foundation revenue and employees included directors will have decent salaries all errors in original petitioner set forth several s pecific examples of its research being in the public interest to wit helping prospective inventors apply for patents proving the viability of mr muresan’s ideas for a pollution-free car engine a car differential and a bicycle seat that would eliminate the friction caused by the seat between a bicycle rider’s legs and educating people to wear warm clothes as a method of enhancing the immune system to cure diseases the response included a one-paragraph unsigned agreement for director’s ceo compensation indicating that petitioner would compensate mr muresan for the positive work he would perform for petitioner in the amount of dollar_figure to dollar_figure per month depending on petitioner’s financial situation the response also stated that to ensure that the foundation serves the public interest the board_of director s will have full control_over the foundation activity ex c ept salary amount however the response also reiterated that petitioner did not have any directors except for mr muresan because there was no income to pay them as soon as petitioner had funds two directors would be hired iii the irs’ preliminary adverse determinations and the appeals process in a letter to petitioner dated date the irs notified petitioner that on the basis of the information provided it had concluded that petitioner did not qualify for exemption under sec_501 in support of its conclusion the irs stated in pertinent part in the letter prior to your formation b your founder and only director created several inventions which he patented and has several other ideas that he plans to patent presently all patents are in b’s name and his son’s name b has operated n for several years which has conducted some of the activities you plan to conduct in previous years b offered his inventions to several companies but was denied each time because b received numerous refusals and rejections he decided to form you to obtain donations to develop his ideas into inventions and build prototypes of his inventions you indicated all of your activities will be in the public interest as scientific research and will be made available to the public moreover b needs the internal revenue service’s help to continue his activities because exempt status will allow you to get money to promote b’s ideas and inventions b’s inventions do not get marketing attention if any of your patents become marketable and 4the reference in this letter to b is to mr muresan 5the reference in this letter to n is to mr muresan’s for-profit entity dmmd profitable then you will stop doing this activity you further stated that if you get interest and money you might try to have a hospital two of b’s properties which are on several acres may be divided to be used to build a hospital or he may buy existing buildings and use them as hospitals you showed b’s property on your balance_sheet as your depreciable asset b’s property is in foreclosure and you wrote that tax exemption would delay the foreclosure process b is your sole ceo board member director founder and is your only director until you have money to hire more directors you plan to compensate b for the work he performs for you and his proposed salary will be about dollar_figure month depending on your financial situation b will control your financial situation to prevent excessive spending of your funds you also said b is responsible for your mission more than anybody else you will eventually pay employees including directors decent salaries your reasons for requesting exemption under sec_501 of the code include b will patent any person’s ideas n a related for-profit entity will not work anymore b’s inventions are too advanced b’s health ideas and inventions are too dangerous for those making money and prevent the cause of illnesses to be found b’s salary from you will be reasonable and agreed upon by donors b’s son may continue your endeavors and act as a director b maintains he has no power to sell his ideas he believes his ideas are too advanced and can only be developed by you with the objective being to benefit all people you are not described in sec_501 of the code because you are not exclusively operated for charitable or educational_purposes you are not described in sec_1_501_c_3_-1 of the regulations because you fail the operational_test you do not meet the provisions of sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of your activities is not in furtherance of an exempt_purpose developing b’s ideas into marketable inventions serves a substantial commercial and private purpose as described in sec_1_501_c_3_-1 of the regulations you are not operated exclusively for exempt purposes because your net_earnings inure to the benefit of b for example you were formed by b to obtain grant money to develop and transform b’s ideas into products moreover you plan to build prototypes of existing inventions and exhibit b’s achievements to the public--including a museum where he will present his inventions and prototypes in addition b plans to use your exemption to delay and or prevent foreclosure of his properties finally your board consists of one person who controls all aspects of your operations and has a for profit business n who will benefit from your operations you are not as defined in sec_1_501_c_3_-1 of the regulations because you are operating for the private interests of b and n you are operating to confer the advantages of tax-exempt status to b as shown by the fact that your tax exemption will enable b to apply for grants to develop his inventions moreover you are serving the private interests of n because you plan to provide n marketable products that you developed you do not meet the provisions of sec_1_501_c_3_-1 of the regulations any scientific research you are carrying on is not primarily conducted in the public interest your activities of developing marketable products serve a commercial purpose and are serving private interests you are like the organization in revrul_65_1 your activities of developing b’s ideas into products are commercial and they do not constitute scientific research within the meaning of sec_1_501_c_3_-1 of the regulations in addition your purpose of obtaining grant money to develop b’s ideas is directed to benefit b and n and any public purpose is incidental you are comparable to the organization in revrul_69_632 because you were formed to serve the private interests of your creator b although your activities may result in new processes that benefit the public this benefit is incidental to that derived by b and n you are like the organization in better business bureau v commissioner although you have some educational_purposes the presence of the non-exempt purposes of operating for the benefit of b and n as well as for commercial purposes precludes exemption similar to the organization in 505_f2d_1068 you have the burden of proving that you satisfy the requirements for tax exemption you have failed to prove to us that you are not operating for the benefit of b you are comparable to the organization in church by mail because you and n are controlled by the same person moreover n benefits substantially from your operations the irs’ date letter informed petitioner that it had the right to file a protest if it believed that the determination in that letter was incorrect which petitioner did shortly thereafter in its protest petitioner stated that although it disagreed with the irs’ determination that mr muresan’s inventions in particular his pollution-free car engine were not scientific research conducted in the public interest it would modify its mission to reflect a dedication of of its activities to mr muresan’s human health ideas and of its activities to instructing prospective inventors in how to apply for patents eliminating the portions relating to mr muresan’s other inventions and proposed software development the protest did not attempt to address any of the irs’ other conclusions in its date letter and the protest appears to condition implementation of the modifications on the irs’ approving petitioner’s application in a letter to petitioner dated date the irs notified petitioner that it again had concluded that petitioner did not qualify for exemption under sec_501 stating in pertinent part you failed to provide any additional information from which it can be concluded that your activities exclusively further or advance a purpose described in sec_501 although you propose to remove some of your activities you still do not qualify for exemption as explained in our analysis you were formed to further the private interests of b and your net_earnings inure to b’s benefit furthermore your scientific research is still serving a non-exempt purpose because your intent is to obtain grant money to serve the private interests of b this precludes you from exemption under sec_501 of the code petitioner filed a second protest stating that it would further modify its stated mission to reflect only mr muresan’s human health ideas in order for the irs to approve its application this protest was referred to the irs appeals_office in los angeles california los angeles appeals_office in a letter to petitioner dated date the los angeles appeals_office scheduled a telephone conference with mr muresan for a m pst on date in written correspondence mr muresan sent to the los angeles appeals_office before the scheduled conference he informed the los angeles appeals_office that article three of petitioner’s articles of incorporation ie petitioner’s purposes and mission had been amended to state that petitioner researches prevention and cure for diseases using immune system and that he had received two letters from the u s food and drug administration regarding his apparent plans to perform clinical trials in the correspondence he also informed the los angeles appeals_office that because he was driving commercial trucks he would not be able speak on the telephone while driving and inquired whether the conference could instead be conducted by email exchange iv the irs’ final adverse determination the irs issued petitioner a final adverse determination dated date denying petitioner’s application the determination_letter stated in pertinent part this is a final adverse determination as to your application_for exempt status under sec_501 of the internal_revenue_code as an organization described under sec_501 our adverse determination was made for the following reason s organizations exempt from federal_income_tax under sec_501 of the internal_revenue_code are required to operate exclusively for educational charitable or other exempt purposes an organization is not operated for one or more exempt purposes unless it serves a public rather than private interest sec_1_501_c_3_-1 you operate for the private interest of your sole director and founder david muresan additionally you have failed to adequately describe your proposed operations despite multiple inquiries from the internal_revenue_service you are therefore not eligible for recognition as a tax-exempt_organization described in sec_501 of the internal_revenue_code discussion sec_501 provides in pertinent part that organizations described in sec_501 including corporations shall be exempt from federal_income_tax unless exemption is denied under sec_502 or sec_503 as relevant here to qualify as an exempt_organization described in sec_501 a corporation must demonstrate that it is organized and operated exclusively for religious charitable scientific educational or other specified exempt purposes sec_501 also provides that a corporation must demonstrate that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual that no substantial part of its activities consists of political or lobbying_activities and that no part of its activities constitutes intervention or participation in any political campaign on behalf of or in opposition to any candidate for public continued a corporation qualifying as an organization described in sec_501 not only is provided an exemption from federal_income_tax but also is generally allowed to solicit and accept charitable_contributions that normally are deductible by the donor against his or her adjusted_gross_income see sec_170 461_us_574 as a result such a corporation generally must submit an application to and be approved by the irs for recognition as an exempt_organization described in sec_501 sec_508 sec_1_501_a_-1 income_tax regs an organization is organized exclusively for one or more purposes specified in sec_501 only if its articles of incorporation limit the purposes of the organization to one or more purposes specified in that section and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more of those purposes sec_1_501_c_3_-1 income_tax regs the irs’ final adverse determination as to petitioner does not refer to whether petitioner is organized exclusively for one or more purposes specified in sec_501 and the matter is not addressed in respondent’s answer to the continued office neither party asserts that any of these requirements are at issue and thus we do not address them petition or respondent’s briefs consequently respondent is deemed to have conceded that petitioner was organized exclusively for one or more exempt purposes an organization is operated exclusively for one or more purposes specified in sec_501 only if it engages primarily in activities that accomplish one or more of those purposes sec_1_501_c_3_-1 income_tax regs an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of one or more of those purposes see id or if the organization operates for the benefit of private interests such as designated individuals or the creator of the organization see id para d ii sec_501 does not provide exemption for an individual engaged in various activities charitable or otherwise salvation navy inc v commissioner tcmemo_2002_275 slip op pincite respondent contends that petitioner has not demonstrated that it operates exclusively for sec_501 purposes and not for the private benefit of its creator mr muresan as we understand the position of petitioner it maintains that its planned human health endeavors will accomplish a charitable or scientific purpose the term charitable in sec_501 is used in its generally accepted legal sense therefore that term is not to be construed as limited by the separate enumeration in that section of other purposes that may fall within the broad outlines of charity as developed by judicial decisions sec_1_501_c_3_-1 income_tax regs the term includes activities such as the advancement of education or science and the promotion of social welfare id we also have held that the term includes the promotion of health and the provision of medical_care by nonprofit entities as a general benefit to the community 71_tc_158 citing revrul_69_545 c b however t o benefit the community a charity must serve a sufficiently large and indefinite class in other words the charitable purpose being pursued is ensuring the community’s access to medical_care not just providing it at or below cost 113_tc_47 aff’d 242_f3d_904 9th cir ihc health_plans inc v commissioner tcmemo_2001_246 slip op pincite an organization may meet the requirements of sec_501 only if it serves the public rather than a private interest sec_1_501_c_3_-1 income_tax regs therefore the term scientific in sec_501 includes the carrying on of scientific research in the public interest id as pertinent here an organization is not operated for the carrying on of scientific research in the public interest if the organization performs research only for persons that are directly or indirectly its creators and which are not described in sec_501 and the organization directly or indirectly retains the ownership or control of more than an insubstantial portion of the patents copyrights processes or formulae and does not make them available to the public sec_1 c - d iv income_tax regs further scientific research specifically excludes activities of a type ordinarily carried on as an incident to commercial or industrial operations id subdiv ii mr muresan created and incorporated petitioner and every duty or role at petitioner is performed by him he is the sole member of petitioner’s board_of directors despite petitioner’s bylaws requiring three to five members he is petitioner’s only officer and the only person conducting its activities no other individual is involved with petitioner’s operations during the administrative proceedings petitioner explained that it has yet to conduct any activities but that its activities will commence when it receives donations and is able to hire medical personnel to perform certain scientific or medical-related research this research appears to be in an attempt to advance mr muresan’s human health ideas to cure diseases whereby mr muresan would have a person with an illness stay at his home to be evaluated and monitored by a medical professional to assess whether wearing warm clothes aids in recovery petitioner has not been able to identify a medical professional that is able and willing to provide the necessary technical expertise needed to conduct such research where an individual creates and controls an organization seeking exemption from federal_income_tax under sec_501 there is an opportunity for abuse the applicant thus must openly and candidly disclose all the facts bearing upon the organization and its operations and finances so that the court should it uphold the claimed tax exemption can be assured that it is not sanctioning an abuse of the revenue laws 74_tc_531 aff’d 670_f2d_104 9th cir indeed where such disclosure is not made the logical inference is that facts if disclosed would show that the applicant fails to meet the requirements of sec_501 id on multiple occasions during the administrative proceedings the irs requested that petitioner fully explain its operations petitioner failed to furnish some of the requested information and the responses that it provided were vague tellingly petitioner’s statements that any patents would be transferred either to mr muresan or his for-profit entity once they became profitable rather than absolving petitioner of any significant nonexempt purpose condemn it instead as clearly acting for private benefit contrary to the requirement that the results of any scientific research be made available to the public petitioner also admitted that it is not affiliated with a hospital and does not have access to appropriate facilities and equipment for scientific or medical-related research in addition mr muresan is not a medical doctor and there is nothing in the administrative record to indicate that he has had any formal training or experience in scientific or medical-related research business administration or the operation of a charitable_organization it is apparent that petitioner is devoted to pursuing mr muresan’s own intellectual and commercial goals moreover the administrative record reveals another purpose for petitioner during the administrative process petitioner advised respondent that recognizing petitioner as an exempt_organization under sec_501 may be beneficial to mr muresan to prevent the foreclosure of the mortgage on his personal_residence which was listed as an asset in petitioner’s application despite the lack of any evidence in the record that he had transferred title to this property to petitioner in this regard the court takes judicial_notice of the fact that mr muresan tried to use petitioner’s existence as a reason to stave off that foreclosure see bank of n y mellon v muresan wash app wash app lexis ct app stating one of mr muresan’s unavailing arguments is that he uses the house for the ‘david muresan scientific research foundation’ while we do not doubt that mr muresan’s desire to vanquish human health problems and his other ideas and goals are sincere his attempts to establish petitioner as a tax-exempt_organization fail to meet the requirements of sec_501 on the basis of our examination of the administrative record we find that petitioner will not be operated exclusively for one or more purposes specified in sec_501 and that petitioner’s operations will more than incidently further mr muresan’s private interests we sustain the irs’ determination that petitioner is not exempt from federal_income_tax under sec_501 because it is not an organization described in sec_501 we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
